UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21666 Hatteras Master Fund, L.P. (Exact name of registrant as specified in charter) 8540 Colonnade Center Drive, Suite 401 Raleigh, North Carolina 27615 (Address of principal executive offices) (Zip code) David B. Perkins 8540 Colonnade Center Drive, Suite 401 Raleigh, North Carolina 27615 (Name and address of agent for service) Registrant's telephone number, including area code: (919) 846-2324 Date of fiscal year end: March 31 Date of reporting period: June 30, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. SCHEDULE OF INVESTMENTS. The Schedule(s) of Investments is attached herewith. Hatteras Master Fund, L.P. (a Delaware Limited Partnership) Schedule of Investments - June 30, 2011 (unaudited) INVESTMENT OBJECTIVE AS A PERCENTAGE OF TOTAL PARTNERS' CAPITAL Percentages are as follows: Investments in Adviser Funds, Exchange Traded Funds and Mutual Funds - (103.64%) Cost Fair Value Absolute Return - (13.07%) 7X7 Institutional Partners, L.P.a, b, c $ $ Broad Peak Fund, L.P. a, b Citadel Derivatives Group Investors, LLC a, b Citadel Wellington, LLC (Class A)a, b, c Courage Special Situations Fund, L.P. a, b D.E. Shaw Composite Fund, LLC a, b Eton Park Fund, L.P. a, b JANA Partners Qualified, L.P. a, b, e Marathon Fund, L.P. a, b, e Montrica Global Opportunities Fund, L.P. a, b, e OZ Asia, Domestic Partners L.P. a, b, e Paulson Advantage, L.P. a, b, c Paulson Partners Enhanced, L.P. a, b, c Perry Partners, L.P. a, b, e Pipe Equity Partners a, b, e Pipe Select Fund, LLC a, b, e Standard Investment Research Hedge Equity Fund, L.P. a, b, c Stark Investments, L.P. a, b, e Stark Select Asset Fund, LLC a,b,e Total Absolute Return Energy and Natural Resources - (13.38%) Shares Cost Fair Value Investment in Adviser Funds Arclight Energy Partners Fund III, L.P. b Arclight Energy Partners Fund IV, L.P. b Black River Commodity MS Fund, L.P. a, b, e Bluegold Global Fund, L.P. a, b Cadent Energy Partners II, L.P. b Camcap Resources, L.P. a, b, e Canaan Natural Gas Fund X, L.P. b Chilton Global Natural Resources Partners, L.P. a, b, c EMG Investments, LLC b EnerVest Energy Institutional Fund XI-A, L.P. b EnerVest Energy Institutional Fund X-A, L.P. b Goldfinch Capital Management, L.P. a, b Intervale Capital Fund, L.P. a, b Merit Energy Partners F-II, L.P. a, b Natural Gas Partners Energy Tech, L.P. a, b Natural Gas Partners IX, L.P. b Natural Gas Partners VIII, L.P. a, b NGP Energy Technology Partners II, L.P. a, b NGP Midstream & Resources Offshore Holdings Fund, L.P. a, b NGP Midstream & Resources, L.P. b Ospraie Special Opportunities Fund, L.P. a, b, e Pine Brook Capital Partners, L.P. b Quantum Energy Partners IV, L.P. a, b Quantum Energy Partners V, L.P. a, b Sentient Global Resources Fund III, L.P. a, b Sentient Global Resources Fund IV, L.P. a, b Southport Energy Plus Partners, L.P. a, b, c The Clive Fund, L.P. a, b, c The Energy and Minerals Group Fund II, L.P. a, b Touradji Global Resources Holdings, LLC a, b, e TPF II, L.P. b Urban Oil and Gas Partners A-1, L.P. a, b Total Investment in Adviser Funds Investment in Exchange Traded Funds Market Vectors Gold Miners a Oil Services HOLDRS Trust Total Investment in Exchange Traded Funds Total Energy and Natural Resources Enhanced Fixed Income - (23.89%) Shares Cost Fair Value Investment in Adviser Funds Alden Global Distressed Opportunities Fund, L.P. a, b Anchorage Capital Partners, L.P. a, b BDCM Partners I, L.P. a, b, e Bell Point Credit Opportunities Fund, L.P. a, b Contrarian Capital Fund I, L.P. a, b CPIM Structured Credit Fund 1000, L.P. a, b, e Drawbridge Special Opportunities Fund, L.P. a, b, e EDF-M1 Onshore, L.P. a, b Fortress VRF Advisors I, LLC a, b, e Halcyon European Structured Opportunities Fund, L.P. a, b, e Harbinger Capital Partners Fund I, L.P. a, b, e Harbinger Credit Distressed Blue Line Fund, L.P. a, b Indaba Capital Partner, L.P. a, b Marathon Special Opportunity Fund, L.P. a, b MKP Credit, L.P. a, b Morgan Rio Capital Fund, L.P. a, b Mudrick Distressed Opportunity Fund, L.P. a, b Prospect Harbor Credit Partners, L.P. a, b, e Providence MBS Fund, L.P. a, b Senator Global Opportunity Fund, L.P. a, b, c Strategic Value Restructuring Fund, L.P. a, b Waterstone Market Neutral Fund, L.P. a, b Total Investment in Adviser Funds Investment in Mutual Funds Doubleline Total Return Bond a Total Investment in Mutual Funds Total Enhanced Fixed Income Opportunistic Equity - (29.99%) Shares Cost Fair Value Investment in Adviser Funds Algebris Global Financials Fund, L.P. a, b, c Alphamosaic (U.S.), LLC-Series Cell No. 41 (Winton Capital Management Limited) a, b Artis Partners 2X (Institutional), L.P. a, b, c Ashoka Fund, L.P. a, b Asian Century Quest Fund (QP), L.P. a, b, c Biomedical Value Fund, L.P. a, b Brevan Howard Emerging Markets Strategies Fund, L.P. a, b, c Brevan Howard, L.P. a, b, c Bridgewater All Weather 12%, LLC a, b Bridgewater Pure Alpha Major Markets II, LLC a, b Broadfin Healthcare Fund, L.P. a, b CCM SPV II, LLC a, b, e CRM Windridge Partners, L.P. a, b, c D.E. Shaw Oculus Fund, LLC a, b Drawbridge Global Macro Fund, L.P. a, b, e Expo Health Sciences Fund, L.P. a, b Gracie Capital, L.P. a, b, e HealthCor, L.P. a, b R.G. Niederhoffer Global Fund, L.P. I a, b Robeco Transtrend Diversified Fund, LLC a, b Samlyn Onshore Fund, L.P. a, b, c Sansar Capital Master Fund, L.P. Subsidiaries a, b, e Sloane Robinson (Class C) International a, b, c Sloane Robinson (Class G) Emerging a, b, c TT Mid-Cap Europe Long/Short Fund Limited a, b, c Valiant Capital Partners, L.P. a, b, c Value Partners Hedge Fund, LLC a, b Viking Global Equities, L.P. a, b, c Visium Balanced Fund, L.P. a, b, c Total Investment in Adviser Funds Investment in Exchange Traded Funds Ishares MSCI EM Index Ishares MSCI Pacific Ex-Japan Total Investment in Exchange Traded Funds Total Opportunistic Equity Private Equity - (16.05%) Cost Fair Value ABRY Advanced Securities Fund, L.P. b ABRY Partners VI, L.P. a, b Accel-KKR Capital Partners III, L.P. a, b Actis Umbrella Fund, L.P. b BDCM Opportunity Fund II, L.P. a, b Brazos Equity Fund II, L.P. b Brazos Equity Fund III, L.P. b Carlyle Japan Fund II, L.P. a, b Carlyle Partners V, L.P. b CDH Venture Partners II, L.P. b CDH Venture Partners IV, L.P. a, b China Special Opportunities Fund III, L.P. a, b 0 Claremont Creek Ventures II, L.P. a, b Claremont Creek Ventures, L.P. a, b Crosslink Crossover Fund IV, L.P. a, b Crosslink Crossover Fund V, L.P. a, b Crosslink Crossover Fund VI, L.P. a, b CX Partners Fund Limited b Dace Ventures I, L.P. a, b Darwin Private Equity I, L.P. a, b Encore Consumer Capital Fund, L.P. b Exponent Private Equity Partners II, L.P. a, b Fairhaven Capital Partners, L.P. a, b Garrison Opportunity Fund II A, LLC a, b Gavea Investment Fund II, L.P. a, b Gavea Investment Fund III, L.P. a, b Great Point Partners I, L.P. a, b Halifax Capital Partners II, L.P. b Hancock Park Capital III, L.P. a, b Healthcor Partners Fund, L.P. b, c Hillcrest Fund, L.P. a, b Hony Capital Fund 2008, L.P. b Illumitex, Inc. a, b Integral Capital Partners VII, L.P. a, b Integral Capital Partners VIII, L.P. a, b J.C. Flowers III Co-Invest BTG, L.P. a, b J.C. Flowers III, L.P. a, b Lighthouse Capital Partners VI, L.P. a, b Mid Europa Fund III, L.P. a, b Monomoy Capital Partners II, L.P. a, b New Horizon Capital III, L.P. a, b Northstar Equity Partners III Limited a, b OCM European Principal Opportunties Fund, L.P. a, b OCM Mezzanine Fund II, L.P. a, b Orchid Asia IV, L.P. b Private Equity Investment Fund V, L.P. a, b Private Equity Investors Fund IV, L.P. b Roundtable Healthcare Partners II, L.P. a, b Roundtable Healthcare Management III, L.P. a, b Saints Capital VI, L.P. b Sanderling Venture Partners VI Co-Investment Fund, L.P. a, b Sanderling Venture Partners VI, L.P. a, b Sovereign Capital Limited Partnership III a, b Sterling Capital Partners II, L.P. a, b Sterling Capital Partners III, L.P. a, b Sterling Group Partners III, L.P. a, b Strategic Value Global Opportunities Fund I-A, L.P. b Tenaya Capital V, L.P. b The Column Group, L.P. a, b The Founders Fund III, L.P. a, b The Raptor Private Holdings, L.P. a, b, e Tiger Global Investments Partners VI, LP a, b Trivest Fund IV, L.P. b VCFA Private Equity Partners IV, L.P. b VCFA Venture Partners V, L.P. b Voyager Capital Fund III, L.P. a, b Westview Capital Partners II, L.P. a, b Zero2IPO China Fund II, L.P. a, b Total Private Equity Real Estate - (7.26%) Cost Fair Value Arminius Moat, L.P. a, b Benson Elliot Real Estate Partners II, L.P. a, b Carlyle Realty Distressed RMBS Partners, L.P. b Colony Investors VII, L.P. a, b Colony Investors VIII, L.P. a, b DaVinci Corporate Opportunity Partners, L.P. a, b Florida Real Estate Value Fund, L.P. a, b Forum European Realty Income III, L.P. a, b Garrison Opportunity Fund, LLC a, b Greenfield Acquisition Partners V, L.P. a, b GTIS Brazil Real Estate Fund, L.P. a, b Northwood Real Estate Co-Investors b Northwood Real Estate Partners b ORBIS Real Estate Fund I a, b Parmenter Realty Fund IV, L.P. a, b Patron Capital, L.P. III a, b Pennybacker II, L.P. a, b Phoenix Real Estate Fund PTE Limited b Phoenix Real Estate Fund (T), L.P. a, b Rockwood Capital Real Estate Partners Fund VII, L.P. a, b Security Capital-Preferred Growth, LLC b, e Square Mile Lodging Opportunity Partners, L.P. a, b Square Mile Partners III, L.P. b TCW Special Mortgage Credits Fund II, L.P. a, b Transwestern Mezzanine Realty Partners II, LLC b Transwestern Mezzanine Realty Partners III b WCP Real Estate Fund I, L.P. a, b WCP Real Estate Strategies Fund, L.P. a, b, e Total Real Estate Total investments in Adviser Funds, Exchange Traded Funds and Mutual Funds (cost $1,421,288,893) Short-Term Investments - (1.17%) Federated Prime Obligations Fund #10, 0.09% d Total Short-Term Investments (cost $17,816,307) Total Investments (cost $1,439,105,200) (104.81%) Liabilities in excess of other assets (-4.81%) ) Partners' capital - (100.00%) $ a- Non-income producing. b- Adviser Funds are issued in private placement transactions and as such are restricted as to resale. c- Securities held in custody by US Bank N.A., as collateral for a credit facility.The total cost and fair value of these securities was $363,451,349 and $451,610,845, respectively. d- The rate shown is the annualized 7-day yield as of June 30, 2011. e- The Adviser Fund has imposed gates on or has restricted redemptions from Adviser Funds. HOLDRS - Holding Company Depository Receipts Total cost and fair value of restricted Adviser Funds as of June 30, 2011 was $1,363,640,523 and $1,511,176,838, respectively. The Fund classifies its assets and liabilities that are reported at fair value into three levelsbased on the lowest level of input that is significant to the fair value measurement. Estimated values may differ from the values that would have been used if a ready market existed or if the investments were liquidated at the valuation date. The three-tier hierarchy distinguishes between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the value of the Fund’s investments. The inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices (unadjusted) in active markets for identical assets and liabilities. · Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, ability to redeem in the near term from Adviser Funds, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) Level 1 Level 2 Level 3 Total Absolute Return $ - $ $ $ Energy and Natural Resources Enhanced Fixed Income Opportunistic Equity Private Equity - - Real Estate - - Short-Term Investment - - Total $ The following is a reconciliation of investments in which significant unobservable inputs (Level 3) were used in determingfair value on a recurring basis: Investments Balanceas of March31, 2011 Net Realized Gain (Loss) Change in Unrealized Appreciation / (Depreciation) Gross Purchases Gross Sales Balance as of June 30, 2011 Absolute Return $ $ $ ) $ $ ) $ Energy and Natural Resources ) ) Enhanced Fixed Income ) - ) Opportunistic Equity ) Private Equity - ) Real Estate - ) ) Total Investments $ ) $ The change in unrealized appreciation/(depreciation) from Level 3 investments held at June 30, 2011 is $4,187,390. Adviser Funds categorized as Level 3 assets, with a fair value totaling $86,200,315, have imposed gates or suspended redemptions.Gates were imposed or redemptions were suspended for these Adviser Funds during a period ranging from October 2008 to June 2011.It is generally not known when these restrictions will be lifted. ITEM 2. CONTROLS AND PROCEDURES. (a)The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(b)). (b)There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Certifications pursuant to Rule 30a-2(a) under the 1940 Act and Section 302 of the Sarbanes-Oxley Act of 2002, for the Principal Executive Officer and Principal Financial Officer, are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Hatteras Master Fund, L.P By (Signature and Title)* /s/ David B. Perkins David B. Perkins, President & Chief Executive Officer (principal executive officer) Date August 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ David B. Perkins David B. Perkins, President & Chief Executive Officer (principal executive officer) Date August 29, 2011 By (Signature and Title)* /s/ R. Lance Baker R. Lance Baker, Chief Financial Officer (principal financial officer) Date August 29, 2011 * Print the name and title of each signing officer under his or her signature.
